Title: II. Albert Gallatin’s Queries, with Jefferson’s Revisions, 9–17 July 1803
From: Gallatin, Albert
To: 


            
              9–17 July 1803
            
            <2. What is the distance from Manchac to the Western boundary?>
            <4. Are any of the officers appointed by the inhabitants?>
            <5. 6. 7. Are any of the officers paid in whole or in part by fees, or perquisites?>
            27. What are the local taxes paid in each division, for the local expences of such division such as roads, poor, clergy, schools salary of local officers? and by whom are they imposed?
            
            
              
                28
                {
                What are the duties on imports & exports respectively, the gross amount of each, the manner of collecting them, the place where levied, & the time of paying them
              
              
                29
                How are the officers employed in the collection paid? whether by fees, daily or annual salary, or commission?
              
              
                30
                What is the nett amount of those duties paid in the Treasury
              
              
                31<revenue>
                Are there any other general taxes levied in the Province whether 1. on land, income, or capitation—2 on transfer of real property wills & inheritances—3 on sales of merchandize <in the nature of the Spanish>   4 on stamps or records—5 on manufactures by way of excise. 6 in any other way? the gross and nett amount of each? the time, place, & manner of collecting & whether the collecting officers are paid by fees, commission or salary?
              
              
                
                <The same questions as on import & export duties respecting the mode of collection, the collectors & their salary, the gross & nett amount of the taxes>
              
           
              
                32<General>
                {
                What are the expences of the Province paid from the Treasury under the following heads—1 Salaries of Governor, Intendant, Judges & all other civil officers—2 Military including fortifications, barracks &ca. 3. Erection & repairs of public buildings—4. College & schools—5 Pensions & gratuities—6 Indians. 7 Clergy—8. roads—9. all other expenses.?
              
              
                <expenditure>33.
                What are the usual dilapidations of the public treasury 1. before it is collected, by smuggling & bribery—2 in its expenditure by the unfaithfulness of the agents & contractors through which it passes?
              
              
                34
                If the annual expenditure exceeds the annual revenue in what manner is the deficiency made up?
              
              
              
                35
                {
                What is the nature, amount & depreciation of the paper currency?
              
              
                36 <debts>
                On what funds does it rest—whether on provincial revenue which will remain pledged for its redemption? or on the credit of the Government? And will Spain remain bound to redeem it, or will it fall as a charge on the existing Government whatever it may be?
              
              
                37.
                Exclusively of paper currency, are there any other debts incurred by the Spanish government? their amount? do they bear interest? are any evidences of the same in circulation? in what proportion are they due to inhabitants <to persons not> of the province or of the US.? and to persons not inhabitants of either?
              
           
              
                38.<exports>
                {
                What is the annual amount of exports of articles of the growth or produce of the Province under following heads—1  Cotton—2 Sugar & Molasses—3 Indigo—4 Boards, planks, & wood [generally] 5 Lead—6 Corn—7. Furs & deer skins—8 Horses, cattle, hides—9 all other articles
              
              
                39.
                What proportion of those articles were exported to the U. States during the last years of the last war & what to other countries? and what proportion of what was exported to other countries was exported in american vessels
              
            
              
                40.
                {
                What is the annual amount of imports under following heads—1. Articles of the growth of the United States coming down the Mississipi—2. Articles of the growth of the United States coming by sea. 3 Articles of the growth of other countries distinguished as followeth. Wines quantity & quality—Spirits & brandies do. Coffee—Teas—Pepper & spices—Cocoa & chocolate—refined Sugar Other West India articles—Salt—Segars & spanish tobacco—also quantity & quality All other articles of European & East India manufacture being generally “dry goods & hardware” their value, & as far as practicable, the quantities of each head.
              
              
                <imports>
              
              
              
                41
                {
                What portion of all those several importations is for the consumption of the province? what portion for re-exportation? particularly the articles which are not of the growth of the United States? where are these last re-exported? by land or by sea? openly or with a design to a contraband trade?
              
              
                <re-export >
              
            
              
                42.  <manufactures>
                {
                What is the annual quantity of Cotton, Indigo, Sugar & molasses particularly the two last, made in the province
              
              
                
                What are the domestic manufactures? are there any distilleries & sugar refineries?
              
           
              
                43.
                {
                What number of vessels & tonnage is required for the exportation of New Orleans? what for the importations? Is there any coasting trade? what species of vessels & tonnage employed in do.?
              
              
                <shipping>
              
            
            <8. Are there any tythes?>
            <9. Is there any land cultivated in the Delta (comprized between Iberville & the Lakes, the Sea, & the most western mouth of the Mississipi called in our maps Piakemines river) besides the Banks of the Mississippi? the population of that tract & of the contiguous settlement on the West bank of the Mississipi from opposite Manshac as high up the Mississippi as the settlements extend—the population, situation & extent of land fit for cultivation of the Apalousa settlement? of the Natchicoches do.? of those on the main red river & Arkansas?>
            <10. Are there any feudal rights, such as ground rents—fines of alienation—droits du moulin and any noblesse as in Canada.>
            17. What are the courts in existence, & their jurisdiction? Are they corrupt? are they popular? are they tedious in their proceedings
            18 What is the number of lawyers, their fees, their standing in society?
            19 Are the people litigious? what is the nature of most law suits—are they for right to land—personal contracts—personal quarrels—?
            20 What would be the effect of the introduction of the trial by jury in civil & criminal cases?
            21. What is the nature of the criminal jurisprudence—number & nature of crimes and punishment?
            22. What is the nature of the colleges & schools? Can the inhabitants generally read & write? What degree of information do they possess beyond that? <Are they moral & religious? Superstitious & bigotted?>
            
            [Queries added by TJ:]
            23. On what footing is the church and clergy, what lands or tythes have they, & what other sources of support
            24. What officers civil or military are appointed to each division of the province, and what to the general government, with a general definition of their powers?
            25. By whom are they appointed? are any chosen by the inhabitants?
            26. What emoluments have they & from what source derived?
          